El Juez Peesidente Se. IIeenández,
emitió la opinión del tribunal.
Por escritura pública No. 113 de 7 de octubre de 1914 ante el Notario Alfredo Blasco Pagán, la menor Camila Teresa de Jesús Itnrrino y Rivera/ asistida de su esposo Félix López y Arcó y de su tutor Dionisio Mateo López y Arce, ratificó a favor de Víctor Primo Martínez y González como heredero éste de su difunto padre Víctor Martínez y Mar-tínez, contrato de venta de cuatro cnerdas de terreno con varias casas en ellas radicadas, que Juan Dionisio Itnrrino y River'a, padre de aquella menor, había hecho al Víctor Mar-tínez y Martínez por documento privado de Io. de marzo de 1912, en virtud del cual el comprador se obligó a entregar al vendedor el precio convenido de $3,000 con el interés del 12 por ciento anual cuando el documento privado se elevara-a escritura pública en 30 de agosto del expresado año, cuyo término fué prorrogado después basta el mes de agosto de 1913.
*173Presentada en el Registro de la Propiedad de Agnadilla para su inscripción la escritura de que se deja lieclio mérito, el registrador la denegó por medio de nota que copiada a la letra dice así:
“Denegada la inscripción del precedente documento porque te-niendo según el registro, carácter de gananciales las fincas que por él se agrupan, como adquiridas por Don Juan Dionisio Iturrino y Rivera, constante en matrimonio con Doña Micaela Rivera y Ríos, fallecidos éstos, debe ser otorgada la escritura de ratificación de venta de que trata, por todos los interesados en la herencia de dichos consortes; y no aparecer del documento que haya consentido en dicha ratificación Doña Blanca Teresa Arias y Rivera habida en su primer matrimonio por Doña Micaela Rivera y Ríos, y por tanto here-dera de ésta; y tomada anotación preventiva que ordena la ley por el término, legal a favor de Don Víctor Primo Martínez y Gon-zález, al folio 79 del tomo 32 de San Sebastián, finca número 1811, anotación letra “A”; con el defecto subsanable, de no expresarse la equivalencia de la cabida de la finca agrupada, al sistema métrico decimal; practicándose dicha anotación, con vista de una copia cer-tificada de la escritura de testamento del Señor Iturrino y Rivera, número noventa y seis, otorgada en la ciudad de San Juan de Puerto Rico con fecha cuatro de julio de mil novecientos doce ante el Nota-rio Don José E. Benedicto; de otra de testamento de la Señora Rivera y Ríos número trescientos nueve, otorgada en el pueblo de San Sebas-tián con fecha trece de noviembre de mil novecientos dos ante el Notario Don Juan Mercader y Rodríguez; de cinco certificaciones expedidas por el secretario de la corte de distrito de esta ciudad Don Telesforo Cabán con fecha cuatro, diez y nueve de mayo, veinte y tres de junio, ocho de agosto de mil novecientos catorce, y quince de enero del corriente año, sobre autorización judicial, sus amplia-ciones y transferencias y nombramiento del tutor; del.acta de matri-monio del Señor Iturrino y Rivera y de la Señora Rivera y Ríos; de las partidas de defunción del Señor Iturrino y Rivera y de la Señora Rivera y Ríos; del recibo de contribución de herencia de esta última y de un escrito. Aguadilla, 11 de febrero de 1915. El Registrador. Rafael Tirado Verrier.”
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto por el tutor de la menor, Dionisio Mateo López Arce.
*174De' la escritura de 7 de octubre, 1914, y de los documen-tos mencionados en la nota recurrida resultan los siguientes beclios:
Primero. Que estando casado Juan Dionisio Iturrino y Eivera con Micaela Eivera y Eíos vendió a Víctor Martí-nez y Martínez por documento privado de Io. de marzo de 1912 el predio de terreno con varias casas de que se deja hecho mérito.
Segundo. Que Víctor Martínez y Martínez falleció en ag’osto de 1912 dejando como heredero a su hijo Víctor Primo Martínez y González, y Juan Dionisio Iturrino y Eivera falleció en octubre, 1913, sobreviviéndole su esposa Micaela Eivera y Eíos y la hija de ambos Camila Teresa de Jesús Iturrino y Eivera, sin que hubiera llegado a elevarse a escri-tura pública la venta convenida en documento privado ni a satisfacerse el precio convenido.
Tercero. Que la Corte de Distrito de Aguadilla por reso-lución de Io de mayo de 1914 otorgó a la viuda Micaela Eivera y Eíos la correspondiente autorización judicial para que a nombre de su hija Camila Teresa de Jesús Iturrino y Eivera, ratificara a favor de Víctor P. Martínez y González la venta de que se deja hecho mérito, recibiendo el precio convenido de $3,000, el cual había de ingresar en el Banco Comercial de Aguadilla ínterin se practicaban las operaciones' del caudal hereditario, relicto al fallecimiento de Juan Dionisio Iturrino.
Cuarto. Que habiendo fallecido Micaela Eivera y Eíos bajo testamento en el cual nombraba por únicas y univer-sales herederas a sus hijas Blanca Teresa Arias y Eivera habida en su primer matrimonio con Gervasio Arias y Fer-nández, y a Camila Teresa de Jesús Iturrino y Eivera habida en su segundo matrimonio con Iturrino sin que hubiera hecho uso de la autorización judicial concedida por resolución de Io. de mayo de 1914, la Corte de Distrito de Aguadilla por resolución de 11 de agosto de 1914 concedió autorización a Dionisio Mateo López y Arce, tutor de Camila Teresa de *175Jesús, para que a nombre de ésta otorgara a favor de Víctor P. Martínez y González la escritura pública de compra-venta del terreno y casas a que se refiere el documento pri-vado de Io. de marzo de 1912, recibiendo dicbo tutor los $3,000 precio de la venta, los cuales ingresaría en la sucursal del Banco Comercial en Aguadilla para darles la inversión orde-nada en la escritura de operaciones divisorias del caudal relicto por Juan Dionisio Iturrino aprobadas definitivamente por la expresada corte.
Los hechos expuestos nos llevan a la conclusión legal de que el Registrador de la Propiedad de Aguadilla procedió con razón derecha al denegar la inscripción solicitada.
No se discute en el presente recurso si el terreno y casa de que se trata merecen o nó el concepto de gananciales adqui-ridos por Juan Dionisio Iturrino durante su matrimonio con Micaela Rivera y Ríos. El registrador les ha'dado esa cali-ficación, y ésta no ha sido impugnada por la parte recurrente.
La cuestión legal a resolver es si siendo dicho terreno y casa bienes gananciales, ha debido intervenir en la escritura de ratificación de venta de 7 de octubre de 1914, Blanca Teresa Arias y Rivera, según sostiene el registrador en la nota recurrida, contra la opinión de la parte- recurrente fundada en las resoluciones de la Corte de Distrito de Aguadilla de Io. de mayo y 11 de agosto de. 1914, y en el hecho consignado en la segunda de dichas resoluciones de que al solicitar el tutor Dionisio Mateo López y Arce la autorización para otor-gar a nombre de la menor Camila Teresa de Jesús la escri-tura pública de venta, interesó además que los $1,853.27 adju-dicados a Micaela Rivera Ríos del precio de la venta fueran depositados a la disposición de los herederos o causahabien-tes de la Micaela de acuerdo con las operaciones divisorias del haber mortuorio de Juan Dionisio Iturrino y Rivera que se acompañaron a dicha solicitud.
Estamos conformes con el registrador.
Siendo gananciales el terreno y casas en cuestión, los consortes Juan Dionisio Iturrino y Micaela Rivera y Ríos *176eran los llamados a otorgar a favor de Víctor P. Martínez y Gronzález la escritura de venta. Muerto Iturrino, debían otorgar ese documento la viuda Micaela Eivera y la hija Camila Teresa de Jesús Iturrino, la primera como partí-cipe en la sociedad de gananciales, y ambas como componenr tes de la sucesión de Iturrino. Muerta la viuda, los llamados a suceder a ésta en sus derechos y ■ por tanto a intervenir en la escritura, son sus hijas Blanca Teresa Arias y Rivera y Camila Teresa de Jesús Iturrino, nombradas herederas por la misma en su testamento. Si sólo interviniera una de ellas, la sucesión no estaría debidamente representada.
No importan al caso las resoluciones dictadas por la Corte de Distrito de Aguadilla autorizando primero a la madre y luego al tutor para que en representación de Camila Teresa de Jesús Iturrino otorgaran la escritura de venta, ni que en las operaciones divisorias de Juan Dionisio Iturrino deja-ran de incluirse el terreno y casas de que se trata y fuera adjudicado únicamente a los partícipes el precio de $3,000. Las resoluciones expresadas no pueden tener otro alcance legal que el que ellas mismas revelan, o sea el complemento de la capacidad de la menor Camila Teresa de Jesús Iturrino para el otorgamiento de la escritura de que ■ se trata en la parte que a ella interesa, sin negar el derecho que pueda asistir a cualquier otra heredera. La adjudicación de parte del precio del terreno y casas a la viuda Micaela Rivera, en cantidad de $1,853.27, muestra claramente que no sola-mente la hija del segando matrimonio, sino también la del • primero, son partes interesadas en el otorgamiento de la escritura de venta del terreno y casas, de cuya venta procede aquella cantidad.
Es de' confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.
*177IíabiéNdose presentado con posterioridad lina moción de reconsideración de sentencia el Tribunal dictó la siguiente resolución:
Por cuanto la resolución de esta Corte Suprema de 18 de marzo último de que se pide reconsideración se funda en el heclio consignado en la nota recurrida de ser bienes gananciales los terrenos y casas a que se refiere la escritura cuya inscripción fué denegada por el Registrador de Agua-dilla.
Por cuanto la calificación de bienes gananciales no fué impugnada por el recurrente en su alegato escrito al soli-citar la revocación de la expresada nota como así se hizo constar en la opinión en que se apoya la resolución de 18. de marzo, bajo las siguientes palabras:
“No se discute en el presente recurso si el terreno y casas de que se trata merecen o no el concepto de gananciales adquiridos: por Juan Dionisio Iturrino durante su matrimonio con Micaela Rivera y Ríos. El registrador les ha dado esa calificación, y ésta no> ha sido impugnada por la parte recurrente.”
Por cuanto en la moción de reconsideración se impugna hoy la calificación antedicha llamándola error capitalísimo cometido por el registrado^, y se presenta prueba tendente a sostener la impugnación.
Por cuanto no cabe en mociones de reconsideración sus-tituir cuestiones legales ya resueltas negativamente por otras nuevas en busca de éxito favorable, pues así nunca tendrían término los debates judiciales.
Se desestima la moción de reconsideración de 14 de abril corriente.

Denegada la reconsideración.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.